
	
		II
		112th CONGRESS
		1st Session
		S. 63
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of the Army to determine the
		  validity of the claims of certain Filipinos that they performed military
		  service on behalf of the United States during World War II. 
	
	
		1.Determinations by the
			 Secretary of the Army
			(a)In
			 generalUpon the written application of any person who is a
			 national of the Philippine Islands, the Secretary of the Army shall determine
			 whether such person performed any military service in the Philippine Islands in
			 aid of the Armed Forces of the United States during World War II which
			 qualifies such person to receive any military, veterans', or other benefits
			 under the laws of the United States.
			(b)Information To
			 be consideredIn making a determination for the purpose of
			 subsection (a), the Secretary shall consider all information and evidence
			 (relating to service referred to in subsection (a)) that is available to the
			 Secretary, including information and evidence submitted by the applicant, if
			 any.
			2.Certificate of
			 service
			(a)Issuance of
			 certificate of serviceThe Secretary of the Army shall issue a
			 certificate of service to each person determined by the Secretary to have
			 performed military service described in section 1(a).
			(b)Effect of
			 certificate of serviceA certificate of service issued to any
			 person under subsection (a) shall, for the purpose of any law of the United
			 States, conclusively establish the period, nature, and character of the
			 military service described in the certificate.
			3.Applications by
			 survivorsAn application
			 submitted by a surviving spouse, child, or parent of a deceased person
			 described in section 1(a) shall be treated as an application submitted by such
			 person.
		4.Limitation
			 periodThe Secretary of the
			 Army may not consider for the purpose of this Act any application received by
			 the Secretary more than two years after the date of the enactment of this
			 Act.
		5.Prospective
			 application of determinations by the Secretary of the ArmyNo benefits shall accrue to any person for
			 any period before the date of the enactment of this Act as a result of the
			 enactment of this Act.
		6.RegulationsThe Secretary of the Army shall prescribe
			 regulations to carry out sections 1, 3, and 4.
		7.Responsibilities
			 of the Secretary of Veterans AffairsAny entitlement of a person to receive
			 veterans' benefits by reason of this Act shall be administered by the
			 Department of Veterans Affairs pursuant to regulations prescribed by the
			 Secretary of Veterans Affairs.
		8.DefinitionIn this Act, the term World War
			 II means the period beginning on December 7, 1941, and ending on
			 December 31, 1946.
		
